Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 The amendment of 15 December 2021, in which claim 34 has been amended, and claims 1, 9, 11, 13-15, 22-23, 29, 32-33 have been cancelled, is acknowledged.
Claim 34 is pending in the instant application.
Claim 34 is being examined herewith.
Response to arguments of 15 December 2021
In view of Applicant’s amendment of 15 December 2021, all the objections and rejections to claims 1, 9, 11, 13-15, 22-23, 29, 32-33 are herein withdrawn. Claims 1, 9, 11, 13-15, 22-23, 29, 32-33 have been cancelled.
Applicant’s arguments (Remarks of 15 December 2021, pages 3-4) against the rejection of claim 34 under AIA  35 U.S.C. 103 over Furet, in view of Mendizabal and Fielden, have been considered.
On 15 December 2021, Applicant has amended independent claim 34 to be drawn to a high drug load dispersible tablet […] consisting of (S)-Pyrrolidine-1,2- dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]- thiazol-2-yl}-amide) 39.4% of the total tablet weight, 
microcrystalline cellulose (Avicel ® PH101) at 18.1% of the total tablet weight, 
mannitol (Mannitol delta) at 18.10% of the total tablet weight, 
sodium starch glycolate at 5.6% of the total tablet weight, 
low-substituted hydroxypropyl cellulose at 2.4% of the total tablet weight, 

sodium stearyl fumarate at 4% of the total tablet weight. 
 	Applicant attacks each of the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is made over the combined teachings of Furet, Mendizabal and Fielden.
Applicant argues (page 3, last paragraph) that Furet does not teach low-substituted hydroxypropyl cellulose as binder in tablets; that Mendizabal teaches low-substituted hydroxypropyl cellulose at 5% to 20% wt. of the total weight of tablet (column 3, lines 64-65); and Fielden teaches high drug load water dispersable tablets containing 5 to 15% wt. low-substituted hydroxypropyl cellulose. Applicant argues (page 4, first paragraph) that none of Furet, Mendizabal nor Fielden teaches low-substituted hydroxypropyl cellulose present at 2.4% wt. of the total tablet weight, as instantly claimed.
In response to Applicant’s argument that Furet does not teach low-substituted hydroxypropyl cellulose as binder in tablets, Furet is used in the rejection for the general teaching that tablets of (S)-Pyrrolidine-1,2- dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]- thiazol-2-yl}-amide) as active ingredient contain a) diluents, such as, for example, mannitol, cellulose; b) lubricants; c) binders; d) disintegrants such as, for example, starches; and/or e) sweeteners as excipients.
The motivation to choose low-substituted hydroxypropyl cellulose as excipient in tablets dispersible in water in less than 3 minutes comes from Mendizabal and Fielden, namely:

 	Fielden teaches hydroxypropyl cellulose as binder to be up to 5% wt., preferably 2-4 % wt. (column 9, lines 17-18) of the total tablet weight in high drug load dispersible tablets.
In response to Applicant’s argument that that none of Mendizabal or Fielden teaches low-substituted hydroxypropyl cellulose present at 2.4% wt. of the total tablet weight, Fielden teaches high drug loading water dispersible tablets, comprising (c) binders such as, for example, hydroxypropyl cellulose up to 5% wt., preferably 2 to 4% wt. (column 9, lines 17-18), which overlaps with the instantly claimed range.
For all the reasons above, the rejection of claim 34 under AIA  35 U.S.C. 103 over Furet, in view of Mendizabal and Fielden, is herein maintained and new/modified objection and rejection are made below, based on Applicant’s amendment of 15 December 2021.
Claim objection
Claim 34 is objected to because of the following reasons: it contains the term microcrystalline cellulose (which is a chemical name and is generic terminology) listed twice, once accompanied by trademark Avicel® PH101; the other recitation indicates PH102. The terms seem to point to two different commercial sources of microcrystalline cellulose which 
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 34 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Furet et al. (WO 2013/144249, published 3 October 2013, cited in IDS), in view of Mendizabal (US 5,747,068 of 5 May 1998, cited in IDS) and Fielden K. (US 5,698,226 of 16 December 1997, cited in IDS).
Furet discloses (page 26, last paragraph) pharmaceutical compositions in the form of tablets comprising (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as the active ingredient, together with a) diluents, such as, for example, mannitol, cellulose; b) lubricants, e.g., silica, talcum, stearic acid, its magnesium or calcium salt and/or polyethyleneglycol; c) binders, e.g., magnesium aluminum silicate, starch paste, gelatin, tragacanth, methylcellulose, sodium carboxymethylcellulose and or polyvinylpyrrolidone; d) disintegrants such as, for example, starches; and/or e) absorbents, colorants, flavors and sweeteners as excipients.
Furet does not disclose the concentration of each of the ingredients in the tablet.
While Furet broadly teaches starches as disintegrants in the tablets, Furet does not specifically teach sodium starch glycolate as disintegrant in said tablets.
Furet does not teach sodium stearyl fumarate as lubricant in said tablets.

Furet does not specifically teach that the tablet comprises active ingredient (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) at 39.4% of the total tablet weight, as in instant claim 34, nor does he teach that the disintegration time of the tablet is below 3 minutes, as in instant claim 34.

Mendizabal (US 5,747,068) teaches a dispersible tablet dispersible in water in less than 3 minutes (as in instant claim 34), consisting of an active ingredient, along with:
(b) a disintegrant which is sodium starch glycolate;
(c) a diluent which is microcrystalline cellulose or low-substituted hydroxypropyl cellulose (L-HPC), or mixtures thereof;
(d) a lubricant which is stearyl sodium fumarate;
(e) additional excipients sweeteners, flavoring, colorant.
Mendizabal specifically teaches (Example 3, column 8) a dispersable tablet containing an active compound, and ingredients sodium starch glycolate, low-substituted hydroxypropyl cellulose L-HPC, sodium stearyl fumarate, and microcrystalline cellulose, which are ingredients in instant claim 34.
Mendizabal teaches (Example 3, column 8) that the disintegration time of the tablet is less than 3 minutes, as in instant claim 34.

Mendizabal teaches (column 2, lines 46-58) that the properties and qualities of the dispersible tablet depend largely on the coadjuvants it incorporates, making the selection of such coadjuvants of the greatest importance. Mendizabal teaches (column 3, lines 9-11) that, because the dispersible tablet’s critical parameter is its rate of disintegration in water, the selection of the appropriate disintegrant is one of the most important phases.
Mendizabal teaches that sodium starch glycolate is a particularly preferred disintegrant, to be used in concentrations exceeding 5% wt. in relation to the total weight of the formulation, which encompasses the instantly claimed 5.6%. Mendizabal teaches that below 5%, the volume increase caused by the swelling of sodium srtarch glycolate is relatively large and causes rapid but insufficient disintegration (column 3, lines 15-23).
Mendizabal teaches that most suitable “diluents” (defined as excipients which facilitate the compression of powdery materials and give the tablets strength, column 3, lines 44-46) are hydroxypropyl cellulose (column 3, lines 50-67, column 4, lines 1-7), microcrystalline cellulose (column 4, lines 8-26). Mendizabal teaches that hydroxypropyl cellulose (HPC) not only facilitates compression, but also accelerates disintegration of the tablet and acts as an exfoliant (column 3, lines 55-57). Mendizabal teaches that, of the existing HPCs, L-HPC low-substituted hydroxypropyl cellulose is preferred, which is differentiated from classical HPCs by its low substitution rate and weak solubility in water (column 3, lines 57-61). 

Mendizabal also teaches the importance of selecting sweeteners (column 5, lines 8-10), and incorporating mannitol (column 5, lines 48) as excipient in dispersible tablets.
Mendizabal does not teach (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as active ingredient in a dispersible tablet.
Mendizabal does not teach high drug loading tablets, where the active compound is present in an amount of 39.4% in weight based on the total weight of the tablet, as in the instant claim.

Fielden (US 5,698,226) teaches high drug loading water dispersible tablets, capable of dispersing in water within 3 minutes (Abstract) and comprising:
(a) 20 to 90%, or 25% to 80%, or 10-40% w/w active ingredient (column 8, lines 1-18), 
(b) disintegrants such as, for example, sodium starch glycolate 0 to 10% (column 8, lines 38-40),
(c) binders such as, for example, hydroxypropyl cellulose up to 5% wt., preferably 2 to 4% wt. (column 9, lines 17-18),
 (d) lubricants such as, for example, magnesium stearate 0.2% to 5% w/w (column 10, lines 14-15),

The ranges of concentrations for active ingredient, disintegrant, binder, lubricant, filler in Fielden overlap with the instant claimed ranges.
Fielden specifically teaches (claims 12, 13) high drug loading water dispersible tablets, capable of dispersing in water within 3 minutes (Abstract), comprising 30% to 50% w/w active ingredient, and excipients sodium starch glycolate as disintegrant (b); low-substituted hydroxypropyl cellulose or microcrystalline cellulose as diluent (c); a lubricant which is magnesium stearate.
Thus, Fielden teaches the very disintegrant (b) and binder (c) as instantly claimed in water-dispersible tablets having high load of active ingredient.
Fielden also teaches (column 10, lines 4-10) that inclusion of a filler having a negative heat of solution in water, for example, mannitol, which is an excipient in instant claim 34, provides tablets which, in addition to being water-dispersible, are especially suitable for chewing in the mouth, the dissolving of such an excipient in the saliva producing a cool, pleasant sensation.
Fielden teaches that the tablets of the invention are capable of dispersing in water within 3 minutes, as in instant claim 34.
Fielden teaches (column 7, lines 34-37) that the tablets of the invention contain a pre-determined amount of the active compound, depending on the identity of the compound, the desired dosage and the total weight of the tablet.

Fielden does not teach sodium stearyl fumarate as lubricant (d) in the tablets.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furet, Mendizabal and Fielden to arrive at the instantly claimed invention. 
The person of ordinary skill in the art would have been motivated to formulate (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as a dispersible tablet, because Furet teaches tablets for oral administration comprising Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), and Mendizabal and Fielden teach the advantages in terms of rapid disintegration rate of dispersible tablets. 
The person of ordinary skill in the art would have formulated a dispersible tablet of Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) comprising sodium starch glycolate, low-substituted hydroxypropyl cellulose, sodium stearyl fumarate, and microcrystalline cellulose, because Furet teaches broadly tablets comprising Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), together with diluents, lubricants, binders, disintegrants, as well as absorbents, colorants, flavors and sweeteners as excipients, and Mendizabal and Fielden teach dispersible tablets containing an active compound and sodium starch glycolate as super disintegrant, low-substituted hydroxypropyl cellulose as 
Further, the person of ordinary skill in the art would have been motivated to prepare a high drug loading tablet comprising 35% to 45% in weight active ingredient (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-l, l-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) based on the weight of the tablet, and comprising 
(b) sodium starch glycolate (disintegrant), 
(c) low-substituted hydroxypropyl cellulose (binder), 
(d) lubricant,
because Fielden teaches high load dispersible tablets containing an active compound and sodium starch glycolate as super disintegrant, low-substituted hydroxypropyl cellulose as binder, lubricants, and sweeteners such as mannitol, as common excipients, wherein the concentration of active ingredient, (b), (c) and (d) are within the instantly claimed ranges. Further, the person of ordinary skill in the art would have added sodium stearyl fumarate as lubricant in water-dispersible tablets and would have optimized the content of lubricant in the tablet, because Mendizabal specifically teaches sodium stearyl fumarate as lubricant is water-dispersible tablets and Mendizabal teaches that the relative ratios of disintegrant/binder/lubricant/ other excipients influence the properties (for example hardness, disintegration time) of the final disintegrating tablet. It is acknowledged that the content/concentration of active ingredient and excipients sodium starch glycolate, low-substituted hydroxypropyl cellulose, lubricant in a dispersible 
 	Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ranges in which known/common excipients are being combined would have been obvious at the time of Applicant's invention.  
As such, claim 34 is rejected as prima facie obvious.

Conclusion
Claim 34 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/IRINA NEAGU/Primary Examiner, Art Unit 1627